Citation Nr: 1645380	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  08-34 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU) prior to December 12, 2008.

2.  Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU) from December 12, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

A hearing before a Decision Review Officer (DRO) was held in November 2012.  A transcript is of record.

The Board previously remanded this matter in June 2013 and again in September 2015 for further development.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and secure substantial gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a DRO hearing, and was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

It is noted that the Veteran was scheduled for a VA psychiatric examination in conjunction with his appeal in an effort to assess the functional limitation his service connected psychiatric disability presented to obtain or maintain substantially gainful employment.  However, the Veteran arrived 25 minutes late for the examination and subsequently began cursing at the examiner and verbally threatening him.  As such, the examination was unable to be conducted.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to participate in an examination that was essential to his claim.  He failed to comply with his responsibility.  As such, his claim will be evaluated on the evidence of record.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
Merits

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is presently service-connected for depression associated with right ankle degenerative joint disease with a 70 percent disability rating, right ankle degenerative joint disease with a 20 percent disability rating and tinnitus with a 10 percent disability rating.  The Veteran's combined disability rating was 20 percent from January 29, 2007 and 80 percent from December 12, 2008.  Therefore, the tenets of 4.16(a) apply after December 12, 2008 only.  Prior to December 12, 2008, 38 C.F.R. § 4.16(b) applies.

At the outset, the Board notes the Veteran applied for SSA disability benefits in May 2006 with a primary diagnosis of hypertension and a secondary diagnoses of diabetes mellitus but was denied benefits.  These conditions are not service-connected disabilities for VA purposes.  Moreover, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA; such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417   (1991); See also Martin v. Brown, 4 Vet. App. 136, 140  .

In the March 2010 VA Form 21-8940, the Veteran reported last working in 1998.  His occupation was in public transportation.  At that time, he reported having 4 years of high school education along with additional training and certifications in high voltage maintenance, HVAC, and light rail signal.  

Another VA Form 21-8940 was completed in February 2015 at which time the Veteran reported last working in 2003 as a mechanical engineer.  He indicated he did not try to obtain employment since becoming too disabled to work but instead he went back to school.  He completed two years of college.  Further, he reported attending Navy Engineering school in 1986 and participated in vocational rehabilitation in 2009.  

At a June 2009 VA examination, the Veteran stated that he was enrolled in Ivy Tech and taking computer classes.  He was enrolled in three summer classes.  The examiner noted that the Veteran's depression was in response to his unemployment and not a direct cause for him not working, noting that if the Veteran was employed his depression would likely cause moderate impairment.

The Veteran testified before a DRO in November 2012.  While he testified to experiencing pain in his back and joints, these conditions are not service connected.  Therefore, they cannot be considered in connection with his claim for TDIU.  However, he also testified that his foot causes him issues and he is forced to hobble.  He described pain and aches all over and struggles with sleeping.  His problems with sleeping are caused by his chronic pain and his depression.  In his opinion, the combination of his depression, pain and sleep deprivation that goes along with the depression are preventing him from working.  

The Veteran was provided with VA examinations which addressed his employability.  The March 2010 VA examination opined the Veteran's right ankle arthralgia has a mild effect on his ability to engage in physical employment and no effect on his ability to engage in sedentary employment.  The Veteran's tinnitus has no effect on his ability to engage in physical or sedentary employment.

A November 2012 VA psychological examination opined the Veteran seemed to have the capacity for employment based on the examination results.  Specifically, the examiner indicated "the Veteran's reported symptoms of depression do not appear to impede his capacity for physical and/or sedentary employment, from a psychological perspective."

Another November 2012 VA examination for tinnitus reported the examiner's opinion that the tinnitus should not render the Veteran unable to secure or maintain substantially gainful employment.  While the tinnitus may be noticeable at times, the examiner indicated it should not keep him from seeking or keeping employment.  

Lastly, the November 2012 VA examination for the Veteran's right ankle degenerative joint disease reported the Veteran's ankle conditions impact his ability to work in that he used a cane regularly, was able to walk 1 block and able to stand for 15 minutes at a time.  

VA examinations were also performed in September 2013 on the Veteran's service-connected disabilities and rendered opinions regarding the Veteran's employability. The September 2013 VA examination opined the Veteran's right ankle degenerative joint disease impacted his ability to work.  In particular, the examiner indicated the Veteran is able to walk about a block (though he has other factors besides his ankle affecting his ability to ambulate) and could stand for approximately 10 to 15 minutes.  It was noted that he used a cane regularly.  Regarding his employability, the examiner indicated the Veteran's ankle would cause a moderate impairment to working in any physically demanding type of work and a mild impairment to working in a sedentary job.  

Further, the September 2013 VA examination found the Veteran's tinnitus did not impact the ordinary conditions of daily life, including his ability to work.

Lastly, the examiner found there is no indication that "the Veteran's moderate psychiatric condition alone render him unemployable and there is likely some kind of sedentary and/or solitary work that the Veteran would be capable of performing".

Thereafter, the October 2013 VA examination provided an opinion on the aggregate effect of the Veteran's service-connected disabilities on employability based on the Veteran's most recent examinations.  The examiner's opinion was that the Veteran's service connected right ankle degenerative joint disease, depression and tinnitus, in the aggregate, resulted in functional impairment from his ability to walk being limited to about a block and ability to stand for only 10-15 minutes, as well as his reduced reliability and productivity due to amotivation, depressed mood, loss of concentration and subjective distress functioning socially.

Following the September 2015 Board remand, additional examinations were obtained.  The October 2015 VA examination provided the opinion that the Veteran has not reported tinnitus has an impact on his daily activities.  Therefore, tinnitus will not affect the Veteran's ability to function in an occupational environment. 

Another October 2015 VA examination indicated the Veteran's right ankle would likely negatively impact his ability to work in any job requiring prolonged weight bearing activities or carrying of heavy weight.  He should generally not carry anything heavier than 20-25 pounds.  He would likely better tolerate a job that allowed flexibility to change positions/stretch ankle as needed as well as less than full time work would be better tolerated.  Moreover, the Veteran's report a need for use of a cane which would also be a consideration for physically demanding type of work.

However, the Veteran's psychiatric examination scheduled in October 2015 was unable to take place due to the Veteran's disruptive behavior.  A report to the Disruptive Behavior Reporting System (DPRS) stated the Veteran began yelling and cursing at the examiner.  The examination was canceled and no opinion regarding the impact of the Veteran's depression on his ability to work was rendered.

At the outset, the Board recognizes that there is no single examination or opinion which adequately addresses the cumulative impact of the Veteran's service-connected disorders on his ability to work.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350   (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376   (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354   (citing 38 C.F.R. § 4.16(a).

After weighing all evidence of record reported earlier in this decision, the Board concludes that TDIU is not warranted as the Veteran's service connected disabilities do not render him unable to secure and follow a substantially gainful occupation.

As noted, the Veteran has been through a number of VA examinations during the course of his appeal, but the examiners have consistently found that his service connected disabilities did not so functionally impair the Veteran as to preclude substantially gainful employment.

While the Veteran prior work experience has been largely labor intensive, he did complete two years of college.  Furthermore, there is nothing in the record to suggest that he would be unable to perform a sedentary job.  The Board notes that the Veteran did have an outburst of anger at his most recent psychiatric examination, but the Board finds that these theatrics should not overly sway the determination in his case.  The Veteran has an obligation to submit participate actively in the prosecution of his claim.  He failed to do so in this case.  Given that fact, the Board looks to earlier psychiatric examinations, but finds that they do not support the Veteran's service connected psychiatric disability, even in conjunction with his other service connected disabilities, preventing him from obtaining or maintaining substantially gainful employment.

Accordingly, a TDIU is denied. 


ORDER

A TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


